            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

CRAYTONIA BADGER
ADC #162710                                                PETITIONER

v.                         No. 2:19-cv-89-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                                  ORDER
     On de nova review, the Court adopts Magistrate Judge Volpe' s
recommendation, NQ 16, and overrules Badger's objections, NQ 17 &
NQ 18.   FED.   R. CIV. P. 72(b)(3).   Magistrate Judge Volpe is correct:
there's no indication that the ADC has miscalculated Badger's
Arkansas sentence. When Badger completes his Arkansas sentence and
he's released to either the Mississippi Department of Correction or the
federal Bureau of Prisons, then his new custodian will calculate how
much time - if any- remains on that jurisdiction's sentence. If Badger
disagrees with that calculation, then he may file a petition for writ of
habeas corpus in the appropriate Court at that time. But the ADC can't
tell another jurisdiction how to calculate its sentence; and it doesn't
have to surrender custody of Badger before he's served his Arkansas
sentence.
     Badger's petition will be dismissed with prejudice. No certificate
of appealability will issue. 28 U.S.C. § 2253(c)(1)-(2)
     So Ordered.


                                    ~?1..~
                                  D .P. Marshall Jr.
                                  United States District Judge

                                     3 ;,ibA,ct, a.D ~ D




                                   -2-
